DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-11, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102 (a)(1) / (a)(2) as being anticipated by Ploof (US 2014/0099589).
With respect to the limitations of claim 1, Ploof teaches a fluid directing system for a direct fired appliance having a heating space (Abstract, oven), a burner (Figs 1, 2, burner 24, heat exchanger 16, 0027) for providing heat to the heating space (Fig 1, cooking chamber 12, 0027), and an exhaust (exhaust hood 34, 0027), comprising: a duct including: a first passage (plenum 28, other flow path 32, 0027) extending from a first end adjacent the burner (16, 24) to a second end fluidly connected (32) to the exhaust (34), and a second passage (one flow path 30, 0027) extending from a first end fluidly connected to the first passage (28, 32) to a second end fluidly connected to the heating space (12); and a damper (damper 46, 50, 0032) connected to the duct and having a first condition directing fluid flow from the first end of the first passage to the second end of the first passage while preventing fluid flow to the second passage (0032, when combustion path gases are being delivered to the hood, the draft inducing blower 48 is turned off and the damper 50 is closed to inhibit gas flow along the gas flow path 30 and (ii) the draft inducing blower 44 is turned on and the damper 46 is opened), the damper having a second condition directing fluid flow from the first end of the first passage to the second passage while preventing fluid flow to the second end of the first passage (0032, when the combustion exhaust gases are being delivered to the cooking chamber 12, (i) the draft inducing blower 44 is turned off and the damper 46 is closed to inhibit gas flow along the path 32 and (ii) the draft inducing blower 48 is turned on and the damper 50 is opened).  
With respect to the limitations of claim 11, Ploof teaches a direct fired appliance comprising: a housing (Figs 1, 2, oven housing 10, 0027) defining a heating space (Fig 1, cooking chamber 12, 0027); a burner (Figs 1, 2, burner 24, heat exchanger 16, 0027) for providing heat to the heating space (12), an exhaust (exhaust hood 34, 0027) in fluid communication with the burner; a fluid directing structure comprising: a duct including: a first passage (plenum 28, other flow path 32, 0027) extending from a first end adjacent the burner (16, 24) to a second end fluidly connected (32) to the exhaust (34), and a second passage (one flow path 30, 0027) extending from a first end fluidly connected to the first passage (28, 32) to a second end fluidly connected to the heating space (12); and a damper (damper 46, 50, 0032) connected to the duct and having a first condition directing fluid flow from the first end of the first passage to the second end of the first passage while preventing fluid flow to the second passage (0032, when combustion path gases are being delivered to the hood, the draft inducing blower 48 is turned off and the damper 50 is closed to inhibit gas flow along the gas flow path 30 and (ii) the draft inducing blower 44 is turned on and the damper 46 is opened), the damper having a second condition directing fluid flow from the first end of the first passage to the second passage while preventing fluid flow to the second end of the first passage (0032, when the combustion exhaust gases are being delivered to the cooking chamber 12, (i) the draft inducing blower 44 is turned off and the damper 46 is closed to inhibit gas flow along the path 32 and (ii) the draft inducing blower 48 is turned on and the damper 50 is opened). 
With respect to the limitations of claims 2, 3, 13 and 14, Ploof teaches the damper (46, 50) is moved between the first condition and the second condition in response to a signal from a flame-proving device (combustion sensor 112, flow rate sensors 114, 116, 0034) associated with the burner (16, 24); further comprising a controller (controller 100, 0034) electrically connected to the flame-proving device (112, 114, 116) and to the damper (46, 50) for moving the damper between the first condition and the second condition.
With respect to the limitations of claims 8, 9, 10, 16, 17 and 20, Ploof teaches the damper is placed in the first condition when the burner is off, during purge, and during burner ignition (0005, 0006, 0010, 0034); the damper is placed in the second condition once the burner is lit (0005, 0006, 0012); the duct is secured to a housing of the appliance defining the heating space (see figure 1); the duct is provided in the housing (heat exchange chamber 14, 0027).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 6, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Ploof (US 2014/0099589) as applied to claims 1 and 11, further in view of Narang (US 4,430,989).
With respect to the limitations of claims 4, 5, 6, 15, 18 and 19, Ploof discloses the claimed invention except for the damper is a flap pivotably connected to the duct; the damper is provided in an opening fluidly connecting the first passage with the second passage; the damper blocks the opening when in the first condition and is pivoted out of the opening when in the second condition.
However, Narang discloses the damper is a flap pivotably (Figs 2, 11, 12, pivotally mounted plate 138, Col 8) connected to the duct (Figs 11, 12, duct formed by rear panel 30, Col 8); the damper (138) is provided in an opening fluidly connecting the first passage (passage formed by rear panel 30, Col 8) with the second passage (opening 140, Col 8, Lines 43-61); the damper (138) blocks the opening when in the first condition and is pivoted out of the opening when in the second condition (Col 8, Lines 43-61) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the direct fired appliance of Ploof having a damper that opens or blocks a first and second passage with the damper is a flap pivotably connected to the duct; the damper is provided in an opening fluidly connecting the first passage with the second passage; the damper blocks the opening when in the first condition and is pivoted out of the opening when in the second condition of Narang for the purpose of providing a known pivoting damper configuration that is simple in construction and easy to use for controlling the discharge of heated gases (Col 8, Lines 45-50).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being obvious over Ploof (US 2014/0099589) as applied to claims 1 and 11, further in view of Voegtlin (US 4,782,214).
With respect to the limitations of claims 7 and 12, Ploof discloses the claimed invention except for further comprising a steam-generating system for providing steam to the heating space, the damper is actuatable to the first condition to prevent steam from flowing into the burner.
However, Voegtlin discloses further comprising a steam-generating system for providing steam (Fig 1, steam generator 24, Col 4) to the heating space (baking chamber 6, Col 4), the damper (switch flap valve 67, Col 6) is actuatable to the first condition to prevent steam from flowing into the burner (Col 6, Lines 25-31) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effect filing date of the invention to adapt the direct fired appliance of Ploof silent to a steam-generating system with further comprising a steam-generating system for providing steam to the heating space, the damper is actuatable to the first condition to prevent steam from flowing into the burner of Voegtlin for the purpose of providing a known steam generation configuration that provides moisture and humidity into an oven during a cooking process (Abstract, Col 4), thereby improving the overall versatility of the device.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/25/2022